Title: John Bondfield to the Commissioners, 21 November 1778
From: Bondfield, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Bordeaux 21 Nov 1778
     
     I attended yesterday to the Vissit made by the Inspector of the Artillery of the Cannon laying at this Port belonging to Monsr. Le Bertin. The report is as favorable as can be given as to their appearance which is all that can be said of them until Proved. The following is the list given me in by the person who has them under his care.
     
     
      77
      Cannon du Calibre de
      36£
      du poids de
      75
      
      quintx
      la piece foreé et tourné
     
     
      8
       Do
      24£
       do
      55
      1/2
      quintx
       Do
     
     
      5
       Do
      12£
       do
      33
      1/2
      quintx
       Do
     
    
    
     
      Les fraix d’epreuve des
      pieces de
      36£
      vont environ de
      80£
      la piece
     
     
      
      celles
      24£
       Idem
      57
       idem
     
     
      
      celles
      12£
       idem
      27
       idem
     
    
   There are in other Ports more belonging to the same concern on the same Mold. You will please to observe that the proving of such heavy Artilery amounts to a considerable Sum. Should you see fitting to order the proving be assured of my due attention as also to the quality of the Powder which being a perquisite of the Captain of the Port is made frequently with very little precaution.
     Monsieur de La Touche has been so obliging as to order a frigate to take our Ships round from La Rochelle to Nantes where I expect they are arrived and loading the Various Articles there lodged which Mr. Schweighauser assured us would be prepared ready at their Arrival.
     The latest Arrivals we have at this Port is from Alexandria of 20 Septembre of course we are without any intelegence other than is at your hands.
     I have the Honor to be with due Respect, Sirs Your most Obedient Humble Servant
     
      John Bondfield
     
     